Exhibit 10(bb)

AWARD CERTIFICATE

Stock Option Award

This certifies that                      has an option to purchase
**                    * shares of Common Stock, no par value, of Darden
Restaurants, Inc., a Florida corporation.

 

Employee Number:

   ____________   

Grant Date:

   ____________   

Purchase Price Per Share:

   $_____   

Expiration Date:

   ____________   

Type of Option:

   Non-Qualified   

Salary or Bonus Replacement Option

   [Yes/No ] 

Exercisable Date:

   __________________       __________________       __________________   

The following documents are provided in electronic format on the compact disc
(“CD”) accompanying this Certificate: (i) a Non-Qualified Stock Option Agreement
(the “Award Agreement”), which is incorporated into and made a part of this
Certificate, (ii) the RARE Hospitality International, Inc. Amended and Restated
2002 Long Term Incentive Plan (the “RARE 2002 Plan”); and (iii) a Prospectus
relating to the RARE 2002 Plan. Paper copies of the foregoing are available on
request directed to the Company’s Compensation Department. This Certificate is
governed by, and subject in all respects to, the terms and conditions of the
Award Agreement and the RARE 2002 Plan. This Certificate has been duly executed,
by manual or facsimile signature, on behalf of Darden Restaurants, Inc. Grantee
is not required to execute this Certificate, but has ten days from the grant
date indicated on this Certificate to notify the Company of any issues regarding
the terms and conditions of this Certificate to notify the Company of any issues
regarding the terms and conditions of this Certificate and the related Award
Agreement; otherwise, grantee will be deemed to agree with them.

 

LOGO [g47504g60r83.jpg]       LOGO [g47504g33a94.jpg]

Chairman of the Board

Chief Executive Officer

   DARDEN RESTAURANTS, INC.   

Senior Vice President

General Counsel and Secretary



--------------------------------------------------------------------------------

RARE HOSPITALITY INTERNATIONAL, INC.

AMENDED AND RESTATED 2002 LONG TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

This Non-Qualified Stock Option Agreement is between Darden Restaurants, Inc., a
Florida corporation (the “Company” or “Corporation”), and you, the person named
in the attached Notice of Stock Option Grant (the “Notice”). This Agreement is
effective as of the date of grant set forth in the attached Notice (the “Grant
Date”).

The Company desires to provide you with an opportunity to purchase shares of the
Company’s Common Stock, no par value (the “Common Stock”), as provided in this
Agreement in order to carry out the purpose of the RARE Hospitality
International, Inc. Amended and Restated 2002 Long Term Incentive Plan (the
“Plan”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

 

  1. Grant of Option.

The Company hereby grants to you, effective as of the Grant Date, the right and
option (the “Option”) to purchase all or any part of the aggregate number of
shares of Common Stock set forth in the attached Notice, on the terms and
conditions contained in this Agreement and in accordance with the terms of the
Plan. The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

  2. Exercise Price.

The per share purchase price of the shares subject to the Option shall be the
purchase price per share set forth in the attached Notice.

 

  3. Term of Option and Exercisability.

The term of the Option shall be for a period of ten years from the Grant Date,
terminating at the close of business on the expiration date set forth in the
attached Notice (the “Expiration Date”) or such shorter period as is prescribed
in Sections 4, 5 and 6 of this Agreement. The Option shall become exercisable,
or vest, on the date or dates set forth in the attached Notice, subject to the
provisions of Sections 4, 5 and 6 of this Agreement. To the extent the Option is
exercisable, you may exercise it in whole or in part, at any time, or from time
to time, prior to the termination of the Option.



--------------------------------------------------------------------------------

  4. Change of Control.

Notwithstanding the vesting provisions contained in Section 3 above, but subject
to the other terms and conditions contained in this Agreement, from and after a
Change of Control (as defined below) the following provisions shall apply:

(a) If your employment with the Company or an Affiliate of the Company is
terminated by the Company or an Affiliate within two years after a Change of
Control for any reason other than for Cause or death or you terminate employment
for Good Reason, the Option shall become immediately exercisable in full and the
Option shall expire on the Expiration Date set forth in the Notice.

(b) If you are serving on the Board of Directors of the Company but are not an
employee of the Company or an Affiliate of the Company (a “Non-Employee
Director”), the Option shall become immediately exercisable in full and the
Option shall expire on the Expiration Date set forth in the Notice.

(c) For purposes of this Agreement, “Change of Control” shall mean:

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then-outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that, for purposes of this Section 4(c), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any company controlled by, controlling or under
common control with the Corporation (an “Affiliated Company”) or (D) any
acquisition pursuant to a transaction that complies with Sections 4(c)(iii)(1),
4(c)(iii)(2) and 4(c)(iii)(3);

(ii) Individuals who, as of the date hereof, constitute the Board of Directors
of the Corporation (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Corporation (the “Board”);
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or securities of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the

 

2



--------------------------------------------------------------------------------

Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Corporation Common Stock and the Outstanding Corporation Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
of the Corporation or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity, except to the extent that such ownership existed prior to the Business
Combination, and (3) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

(iv) Approval by the stockholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

(d) For purposes of Section 4 and 5 hereof, the following definitions shall
apply:

(1) Cause. Your employment may be terminated for Cause if the Committee
administering the Plan, after you shall have been afforded a reasonable
opportunity to appear in person together with counsel before the Committee and
to present such evidence as you deem appropriate, determines that Cause exists.
For purposes of this Agreement, “Cause” means (a) an act or acts of fraud or
misappropriation on your part which result in or are intended to result in your
personal enrichment at the expense of the Corporation and which constitute a
criminal offense under State or Federal laws or (b) conviction of a felony.

(2) Good Reason. For purposes of this Agreement, “Good Reason” means:

1. without your express written consent (a) the assignment to you of any duties
inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of a Change of Control or (b) any other substantial adverse change in such
position (including titles), authority or responsibilities; or

 

3



--------------------------------------------------------------------------------

2. any failure by the Corporation to furnish you with base salary, target annual
bonus opportunity, long-term incentive opportunity or aggregate employee
benefits at a level equal to or exceeding those received by you from the
Corporation during the 90-day period preceding the date of a Change of Control,
other than (a) an insubstantial and inadvertent failure remedied by the
Corporation promptly after receipt of notice thereof given by you or (b) with
respect to aggregate employee benefits only, any such failure resulting from an
across-the-board reduction in employee benefits applicable to all similarly
situated employees of the Corporation generally; or

3. the Corporation’s requiring you to be based or to perform services at any
office or location more than 30 miles from the office or location at which you
were based as of immediately prior to the date of a Change of Control, except
for travel reasonably required in the performance of your responsibilities.

For purposes of this Section 4(d)(ii), any determination of “Good Reason” shall
be made by the Committee administering the Plan and shall be conclusive. Your
mental or physical incapacity following the occurrence of an event described
above in clauses (1) through (3) shall not affect your ability to terminate
employment for Good Reason and your death following termination for Good Reason
shall not affect your estate’s entitlement to payments provided hereunder upon a
termination of employment for Good Reason.

 

  5. Effect of Termination of Employment or End of Board Service.

(a) If you cease to be employed by the Company or an Affiliate of the Company
and the Option is not a Salary Replacement Option or a Bonus Replacement Option
as indicated in the Notice, any portion of the Option that was not vested on the
date of your termination of employment shall be forfeited and any portion of the
Option that was vested on the date of your termination of employment may be
exercised until the earlier of (x) the Expiration Date set forth in the Notice
and (y) the date that is three months after the date of your termination of
employment, except that:

(i) if the Company or an Affiliate of the Company terminates your employment
involuntarily and not for Cause, and your combined age and years of service with
the Company or an Affiliate of the Company equal at least 70, then (A) any
portion of the Option that has not vested as of the date of your termination of
employment shall vest on a pro rata basis and become immediately exercisable,
based on the number of full months of employment completed from the Grant Date
to the date of your termination of employment divided by the number of full
months in the vesting period for any unvested portion of the Option, (B) any
portion of the Option that has not vested pursuant to the foregoing provisions
shall be forfeited and (C) any portion of the Option that has vested (including
any portion of the Option that has vested pursuant to the foregoing provisions)
may be exercised until the earlier of (x) the Expiration Date set forth in the
Notice and (y) the date that is five years after the date of your termination of
employment;

 

4



--------------------------------------------------------------------------------

(ii) if you retire on or after age 65 with five years of service with the
Company or an Affiliate of the Company (“Normal Retirement”), the Option shall
become immediately exercisable in full and may be exercised until the Expiration
Date set forth in the Notice;

(iii) if you retire on or after age 55 with ten years of service with the
Company or an Affiliate of the Company but before Normal Retirement (“Early
Retirement”), then (A) any portion of the Option that has not vested as of the
date of your Early Retirement shall vest on a pro rata basis and become
immediately exercisable, based on the number of full months of employment
completed from the Grant Date to the date of your Early Retirement divided by
the number of full months in the vesting period for any unvested portion of the
Option, (B) any portion of the Option that has not vested pursuant to the
foregoing provisions shall be forfeited and (C) any portion of the Option that
has vested (including any portion of the Option that has vested pursuant to the
foregoing provisions) may be exercised until the earlier of (x) the Expiration
Date set forth in the Notice and (y) the date that is five years after the date
of your Early Retirement; or

(iv) if you die while employed by the Company or an Affiliate of the Company,
the Option shall become immediately exercisable in full and may be exercised
until the earlier of (x) the Expiration Date set forth in the Notice and (y) the
date that is five years after the date of your death. The Option may be
exercised by your personal representative or the administrators of your estate
or by any Person or Persons to whom the Option has been transferred by will or
the applicable laws of descent and distribution.

(b) If you cease to be employed by the Company or an Affiliate of the Company
and the Option is a Salary Replacement Option or a Bonus Replacement Option as
indicated in the Notice, the Option shall become immediately exercisable in full
and may be exercised until the earlier of (x) the Expiration Date set forth in
the Notice and (y) the date that is three months after the date of your
termination of employment, except that:

(i) if the Company or an Affiliate of the Company terminates your employment
involuntarily and not for Cause, and your combined age and years of service with
the Company or an Affiliate of the Company equal at least 70, the Option shall
become immediately exercisable in full and may be exercised until the earlier of
(x) the Expiration Date set forth in the Notice and (y) the date that is five
years after the date of your termination of employment;

(ii) if you retire under Normal Retirement, the Option shall become immediately
exercisable in full and may be exercised until the Expiration Date set forth in
the Notice;

(iii) if you retire under Early Retirement, the Option shall become immediately
exercisable in full and may be exercised until the earlier of (x) the Expiration
Date set forth in the Notice and (y) the date that is five years after the date
of your Early Retirement; or

 

5



--------------------------------------------------------------------------------

(iv) if you die while employed by the Company or an Affiliate of the Company,
the Option shall become immediately exercisable in full and may be exercised
until the earlier of (x) the Expiration Date set forth in the Notice and (y) the
date that is five years after the date of your death. The Option may be
exercised by your personal representative or the administrators of your estate
or by any Person or Persons to whom the Option has been transferred by will or
the applicable laws of descent and distribution.

(c) If you are a Non-Employee Director and you cease to serve on the Board of
Directors, any portion of the Option that was not vested on your last day of
Board service shall be forfeited and any portion of the Option that was vested
on your last day of Board service may be exercised until the earlier of (x) the
Expiration Date set forth in the Notice and (y) the date that is three months
after your last day of Board service, except that:

(i) if you have served on the Company’s Board of Directors for at least five
years, the Option shall become immediately exercisable in full on your last day
of Board service and may be exercised until the Expiration Date set forth in the
Notice;

(ii) if you die while serving on the Company’s Board of Directors, the Option
shall become immediately exercisable in full and may be exercised until the
earlier of (x) the Expiration Date set forth in the Notice and (y) the date that
is five years after the date of your death. The Option may be exercised by your
personal representative or the administrators of your estate or by any Person or
Persons to whom the Option has been transferred by will or the applicable laws
of descent and distribution; or

(iii) if the Option is a Salary Replacement Option as indicated in the Notice,
the Option shall become immediately exercisable in full and may be exercised for
the same period of time that would apply pursuant to the provisions of this
Section 5(c) if the Option were not a Salary Replacement Option.

 

  6. Non-Competition.

Notwithstanding the provisions of Section 5 of this Agreement, if, within two
years following your termination of employment with the Company or an Affiliate
of the Company for any reason (including Normal Retirement or Early Retirement),
you directly or indirectly (a) own, manage or operate, become or are employed
by, or provide consulting, advisory or other services to any enterprise,
corporation or business that owns or operates casual dining restaurants anywhere
in the United States or Canada (a “Competitor”) or (b) you solicit or induce any
person who is an employee of the Company or an Affiliate of the Company to own,
manage or operate, become employed by, or provide consulting, advisory or other
services to a Competitor, then your Option will expire on the earlier of (i) the
Expiration Date set forth in the Notice or (ii) on the date that is three months
after the date you commenced employment with the Competitor or took the
competitive action described above.

 

  7. Method of Exercising Option.

(a) Subject to the terms and conditions of this Agreement, you may exercise your
Option by following the procedures established by the Company from time to time.
In addition, you may exercise your Option by written notice to the Company as
provided in Section 10(i) of

 

6



--------------------------------------------------------------------------------

this Agreement that states (i) your election to exercise the Option, (ii) the
Grant Date of the Option, (iii) the purchase price of the shares, (iv) the
number of shares as to which the Option is being exercised, (v) the manner of
payment and (vi) the manner of payment for any income tax withholding amount.
The notice shall be signed by you or the Person or Persons exercising the
Option. The notice shall be accompanied by payment in full of the exercise price
for all shares designated in the notice. To the extent that the Option is
exercised after your death, the notice of exercise shall also be accompanied by
appropriate proof of the right of such Person or Persons to exercise the Option.

(b) Payment of the exercise price shall be made to the Company through one or a
combination of the following methods:

(i) cash, in United States currency (including check, draft, money order or wire
transfer made payable to the Company); or

(ii) delivery (either actual delivery or by attestation) of shares of Common
Stock acquired by you more than six months prior to the date of exercise having
a Fair Market Value on the date of exercise equal to the Option exercise price.
You shall represent and warrant in writing that you are the owner of the shares
so delivered, free and clear of all liens, encumbrances, security interests and
restrictions, and you shall duly endorse in blank all certificates delivered to
the Company.

 

  8. Taxes.

(a) You acknowledge that you will consult with your personal tax adviser
regarding the income tax consequences of exercising the Option or any other
matters related to this Agreement. If you are employed by the Company or an
Affiliate of the Company, in order to comply with all applicable federal, state,
local or foreign income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal, state,
local or foreign payroll, withholding, income or other taxes, which are your
sole and absolute responsibility, are withheld or collected from you.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the exercise of the Option by
(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company), (ii) having the Company withhold a portion
of the shares of Common Stock otherwise to be delivered upon exercise of the
Option having a Fair Market Value equal to the amount of such taxes or
(iii) delivering to the Company shares of Common Stock having a Fair Market
Value equal to the amount of such taxes. The Company will not deliver any
fractional share of Common Stock but will pay, in lieu thereof, the Fair Market
Value of such fractional share. Your election must be made on or before the date
that the amount of tax to be withheld is determined.

 

  9. Adjustments.

In the event that the Committee administering the Plan shall determine that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger,

 

7



--------------------------------------------------------------------------------

consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or other securities of the Company, issuance of warrants or other rights to
purchase shares or other securities of the Company or other similar corporate
transaction or event affects the shares covered by the Option such that an
adjustment is determined by the Committee administering the Plan to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, then the
Committee administering the Plan shall, in such manner as it may deem equitable,
in its sole discretion, adjust any or all of the number and type of the shares
covered by the Option and the exercise price of the Option.

 

  10. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.

(b) No Rights as a Shareholder. Neither you nor your legal representatives shall
have any of the rights and privileges of a shareholder of the Company with
respect to the shares of Common Stock subject to the Option unless and until
such shares are issued upon exercise of the Option.

(c) No Right to Employment or Board Service. Nothing in this Agreement or the
Plan shall be construed as giving you the right to be retained as an employee of
the Company or any Affiliate of the Company or to continue to serve on the
Company’s Board of Directors. In addition, the Company or an Affiliate of the
Company may at any time dismiss you from employment, free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.

(d) Option Not Transferable. Except as otherwise provided by the Plan or by the
Committee administering the Plan, the Option shall not be transferable other
than by will or by the laws of descent and distribution and the Option shall be
exercisable during your lifetime only by you or, if permissible under applicable
law, by your guardian or legal representative. The Option may not be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance of the Option shall be void and
unenforceable against the Company or any Affiliate of the Company.

(e) Reservation of Shares. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Agreement.

(f) Securities Matters. The Company shall not be required to deliver any shares
of Common Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

 

8



--------------------------------------------------------------------------------

(g) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(h) Governing Law. The internal law, and not the law of conflicts, of the State
of Florida will govern all questions concerning the validity, construction and
effect of this Agreement.

(i) Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

Darden Restaurants, Inc.

Supervisor, Stock Compensation Plans

5500 Lake Ellenor Drive

Orlando, FL 32809

(j) Notice of Stock Option Grant. This Non-Qualified Stock Option Agreement is
incorporated into and made part of a Notice of Stock Option Grant and shall have
no force or effect unless such Notice is duly executed, by manual or facsimile
signature, and delivered by the Company to you.

* * * * * * * *

 

9